A p r i l 8 , 1 9 9 6
                                                                                                              F O R P U B L I C A T I O N

                                          I N     T H E     S U P R E M E      C O U R T   O F          T E N N E S S E E

                                                                    A T     K N O X V I L L E


                                                                                                                      FILED
                                                                                                                              April 8, 1996
I N     R E :                                                                    (
                                                                                 (
                                                                                                                      Cecil Crowson, Jr.
E S T A T E       O F       M A R Y         T .     A U S T I N ,                (                                    Appellate C ourt Clerk
                                                                                 (
            D e c e a s e d ,                                                    (
                                                                                 (
                                                                                 (
E L I Z A B E T H           T .         A U S T I N ,                            (     G r e e n e            C h a n c e r y
                                                                                 (
            B e n e f i c i a r y - A p p e l l a n t ,                          (     H o n . D e n n i s              H .     I n m a n ,
                                                                                 (     C h a n c e l l o r
                                                                                 (
                                                                                 (     A p p e a l            N o .   0 3 S 0 1 - 9 4 1 0 - P B - 0 0 0 9 2
v .                                                                              (
                                                                                 (
                                                                                 (
C H R I S T Y N .               A U S T I N         A N D     R O B E R T        (
C . A U S T I N ,               J R . ,                                          (
                                                                                 (
            B e n e f i c i a r i e s - A p p e l l e e s .                      (



F o r     B e n e f i c i a r y - A p p e l l a n t :                                      F o r            B e n e f i c i a r i e s - A p p e l l e e s :

C r a i g       V .     G   a   b   b   e r t , J r .                                      J o h n A . W a l k e r , J r .
L . G l e       n n     W   o   r   l   e y                                                W a l k e r & W a l k e r , P . C .
H a r w e l     l ,     H   o   w   a   r d , H y n e ,         G a b b e r t              K n o x v i l l e
          &       M a   n   n   e   r   , P . C .
N a s h v i     l l e                                                                      B    e   r   n   a r d E . B e r n s t e i n
                                                                                           J    a   m   e   s W . P a r r i s
J a c k W . R o b i n s o n ,                       S r .                                  B    e   r   n   s t e i n , S t a i r & M c A d a m s
G u l l e t t , S a n f o r d ,                     R o b i n s o n                        K    n   o   x   v i l l e
          & M a r t i n
N a s h v i l l e
                                           OPINION




J U D G M E N T   O F T R I A L C O U R T A N D
C O U R T O F     A P P E A L S R E V E R S E D .           R E I D ,   J .




                                                    - 2 -
                            T h i s         c a s e        p r e s e n t s          f o r         r e v i e w               t h e       d e c i s i o n          o f       t h e

p r o b a t e       c o u r t ,         a f f i r m e d             b y     t h e       C o u r t               o f      A p p e a l s ,           t h a t         t h e

p e r s o n a l       r e p r e s e n t a t i v e                   i n     t h i s         c a s e             m a y ,         i n      h i s     d i s c r e t i o n ,

d i s t r i b u t e          c e r t a i n             c o r p o r a t e          s t o c k             i n         k i n d         r a t h e r        t h a n         s e l l

t h e   s t o c k         a n d       d i s t r i b u t e             t h e       p r o c e e d s .                      T h e         d e c i s i o n

m i s c o n s t r u e s             a p p l i c a b l e             l a w     a n d         i s         r e v e r s e d .



                            T h e     p a r t i e s ,              E l i z a b e t h              T .         A u s t i n ,             a p p e l l a n t ,              a n d

C h r i s t y       N .      A u s t i n           a n d        R o b e r t       C .       A u s t i n ,                J r . ,         a p p e l l e e s ,              a r e

t h e   c h i l d r e n             a n d        o n l y        d e s c e n d a n t s               o f         t h e        d e c e d e n t ,           M a r y

E l i z a b e t h         T i m m o n s            A u s t i n ,          w h o      b y      h e r             l a s t         w i l l      a n d       t e s t a m e n t

w i l l e d     h e r        e n t i r e           e s t a t e        t o     h e r         h u s b a n d ,                  R o b e r t         C .     A u s t i n ,

S r .       P u r s u a n t           t o        T e n n .        C o d e     A n n .         §         3 1 - 1 - 1 0 3                ( S u p p .       1 9 9 5 ) ,             t h e

h u s b a n d       d i s c l a i m e d                c e r t a i n        p r o p e r t y ,                   i n c l u d i n g            3 8 2       s h a r e s             o f

s t o c k     i n     R o l i c h            C o r p o r a t i o n .                 P u r s u a n t                  t o       T e n n .        C o d e       A n n .           §

3 2 - 3 - 1 0 5       ( S u p p .            1 9 9 5 ) ,          t h e     d i s c l a i m e d                     p r o p e r t y          p a s s e d           t o       t h e

t e s t a t r i x ' s           c h i l d r e n ,               e q u a l l y .



                            D u r i n g          t h e         a d m i n i s t r a t i o n                    o f       t h e         e s t a t e ,        t h e

a p p e l l e e s         f i l e d          a     m o t i o n        r e q u e s t i n g                 t h a t            t h e       R o l i c h        s t o c k            b e

d i s t r i b u t e d           i n     k i n d          t o      t h e     c h i l d r e n               e q u a l l y .                  T h e       a p p e l l a n t

o p p o s e d       t h e       m o t i o n            a n d      i n s i s t e d           t h a t             t h e        s t o c k       b e       s o l d         a n d

t h e   p r o c e e d s             d i s t r i b u t e d             t o     t h e         p a r t i e s                e q u a l l y .               T h e       p r o b a t e

c o u r t     g r a n t e d           t h e        a p p e l l e e s '            m o t i o n             a n d          o r d e r e d           t h a t       t h e

s t o c k     b e     d i v i d e d              i n     k i n d .          I n      a r r i v i n g                  a t       t h a t      d e c i s i o n ,               t h e




                                                                                  - 3 -
c o u r t             n o t e d       t h a t         " t h e           a u t h o r i t i e s           t h a t         [ t h e          a p p e l l a n t ]          h a s

c i t e d             a p p e a r         t o      r e q u i r e            t h e      p e r s o n a l           r e p r e s e n t a t i v e                  t o

l i q u i d a t e               t h e       e n t i r e             p e r s o n a l        e s t a t e           t o        c a s h , "         b u t     c o n c l u d e d

t h a t ,             s i n c e       t h e        s t o c k            w a s     " c a p a b l e         o f         d i v i s i o n           a n d     a l l o c a t i o n

m u c h           i n     t h e       s a m e         w a y         a s     m o n e y , "         i t     w o u l d             b e      d i s t r i b u t e d          i n

k i n d ,             e v e n      t h o u g h            t h e         a p p e l l a n t ' s           s t o c k           " w i l l         b e     v i r t u a l l y

w o r t h l e s s . "                     T h e       s t o c k           w a s     v a l u e d         a t      $ 4 6 7 , 0 0 0              a t     t h e      t i m e       o f

t h e         d e c e d e n t ' s                d e a t h .



                                  T h e         C o u r t         o f     A p p e a l s          c o n c u r r e d                w i t h     t h e      p r o b a t e
                                                      1
c o u r t ' s             a n a l y s i s .                   A f t e r           r e v i e w i n g           t h e         s t a t u t o r y           h i s t o r y         o f

t h e         a p p l i c a b l e                s t a t u t e ,            T e n n .      C o d e        A n n .           §      3 0 - 2 - 3 0 3         ( S u p p .

1 9 9 5 ) ,             t h e      C o u r t          o f     A p p e a l s            c o n c l u d e d              t h a t         t h e     s u b s t i t u t i o n

o f         t h e       w o r d       " m a y "           f o r         " s h a l l "      i n      t h e        1 9 3 2           r e v i s i o n         o f      t h e

s t a t u t e             r e l i e v e d             p e r s o n a l             r e p r e s e n t a t i v e s                    o f      t h e     o b l i g a t i o n

u n d e r             p r i o r       l a w        t o      c o n v e r t           p e r s o n a l t y               t o       c a s h ,       a n d      a u t h o r i z e d

t h e         d i s t r i b u t i o n                 o f     p e r s o n a l t y            i n        k i n d ,           i n       t h e     d i s c r e t i o n            o f

t h e         p e r s o n a l             r e p r e s e n t a t i v e .




                  1
                   I n     a     d i s s e n t ,             J u d g e           H e r s c h e l         F r a n k s             a g r e e d         t h a t       t h e
s   t   a t   u   t e s     n   o w " v e s t "               t h e e           x e c u t o r "         w i t h d i             s c r e t i o       n t o        s e l l o r
d   i   s t   r   i b u   t e     i n k i n d               p e r s o n         a l p r o p e r         t y w h e r             e t h e r e           c a n      b e
e   q   u a   l   i t y     o   f d i v i s i o             n . "      H        o w e v e r , n         o t i n g t             h a t t h e           e q u a    l
d   i   v i   s   i o n     o   f s t o c k i               n t h e             c l o s e l y h         e l d c o r             p o r a t i o       n w o u      l d
d   i   s a   d   v a n   t a   g e t h e a p               p e l l a n         t , J u d g e           F r a n k s             f o u n d t         h a t t      h e
p   e   r s   o   n a l     r   e p r e s e n t a           t i v e ' s           d i v i s i o n         o f t h e               s t o c k         r e s u l    t e d i n
a   n     "   u   n f a   i r     d i s t r i b u           t i o n o           f t h e d i s           t r i b u t e           e s ' i n t         e r e s t    s i n t h e
c   o   r p   o   r a t   i o   n " a n d c o               n s e q u e         n t l y , w a s           a n " a b             u s e o f           d i s c r    e t i o n "
b   y     t   h   e p     e r   s o n a l r e p             r e s e n t         a t i v e .




                                                                                         - 4 -
                            T h e               i s s u e             p r e s e n t e d                               i s        a         q u e s t i o n                o f         l a w ;

c o n s e q u e n t l y ,                     t h e           s c o p e                o f            r e v i e w                    i s        d e          n o v o        w i t h         n o

p r e s u m p t i o n               o f             c o r r e c t n e s s .                                     S e e            T e n n .              R .      A p p .          P .       1 3 ( d ) ;

U n i o n       C a r b i d e                 C o r p .            v .           H u d d l e s t o n ,                                 8 5 4            S . W . 2 d             8 7 ,       9 1        ( T e n n .

1 9 9 3 ) .



                            I t           i s             t h e       c o n c l u s i o n                                  o f       t h i s            C o u r t           t h a t            t h e     f o c u s

o f     t h e     p r e s e n t                     s t a t u t e ,                    a n d               a l s o               i t s          p r e c u r s o r s ,                    i s       o n     t h e

m a n n e r       i n     w h i c h                   t h e        s a l e                 m a y                b e          m a d e            r a t h e r             t h a n          t h e

o b l i g a t i o n             t o           s e l l .



                            A l t h o u g h                       t h e            c e r t a i n                           o r i g i n                o f       t h e       r u l e            h a s     n o t

b e e n       d i s c l o s e d                     b y       t h e          a u t h o r i t i e s                                   r e l i e d               u p o n          b y      c o u n s e l           o r

t h e       C o u r t ' s           r e s e a r c h ,                        h i s t o r i c a l l y ,                                      a     p e r s o n a l                 r e p r e s e n t a t i v e

w a s       r e q u i r e d               t o         c o n v e r t                    p e r s o n a l t y                             t o        c a s h           p r i o r            t o

d i s t r i b u t i o n ,                     u n l e s s              r e l i e v e d                               o f         t h a t          d u t y           b y         t h e       p r o v i s i o n s

o f     a     w i l l     o r             t h e            c o n s e n t                   o f             s u i             j u r i s            b e n e f i c i a r i e s .                            T h e

m o s t       a n c i e n t               t r e a t i s e                    c o n v e n i e n t l y                                   a v a i l a b l e                    t o        t h e       C o u r t       i s

A     T r e a t i s e           o n           t h e           L a w          o f           E x e c u t o r s                           a n d            A d m i n i s t r a t o r s ,

o r i g i n a l l y             p u b l i s h e d                      i n             1 8 8 3 .                        T h e          f o l l o w i n g                    a r e        e x c e p t s           f r o m

t h a t       w o r k :



                            §         3   3     9   .         R e p      r   e     s   e n       t    a    t    i     v e ' s P o w e                    r       t o
                            d   i     s   p     o   s e       o f        A   s     s   e  t       s    .    -    -    F o r t h e s                     a     k e o       f a n
                            e   f     f   i     c   i e n     t a        d   m     i   n i       s    t    r    a     t i o n o f t                     h     e e s       t a t e
                            w   h     i   c     h     h e       r e      p   r     e   s e       n    t    s    ,       t h e a b s o                   l     u t e
                            c   o     n   t     r   o l       o f        t   h     e     p       e    r    s    o     n a l p r o p e                   r     t y o       f t h e
                            d   e     c   e     d   e n t     , f        o   r         p u       r    p    o    s     e s o f h i s                           t r u s     t , i s




                                                                                                                - 5 -
                     v   e   s   t   e d             b y l       a w i     n   t          h e      e x       e c u t        o r       o    r
                     a   d   m   i   n i s           t r a t     o r ,     a n d            h    e   h       a s t          h e       l    e g   a   l
                     p   o   w   e   r   t           o d i       s p o s   e   o          f      a n y         a n d          a     l l      o   f     s u c        h
                     p   r   o   p   e r t           y a t         d i s   c r e          t i    o n .           T h        i s       r    u l   e   , a s
                     w   e       h   a v e             s e e     n , p     r e v          a i    l s         w h e r        e       n o      s   t   a t u t        e
                     o   p   p   o   s e s             r e s     t r a i   n t s          ;      a n d         w h i        l e       i    t     i   s t h          e
                     r   e   p   r   e s e           n t a t     i v e '   s   d          u t    y   t       o u s          e       r e    a s   o   n a b l        e
                     d   i   l   i   g e n           c e i       n c o     n v e          r t    i n g         a s s        e t     s      i n   t   o
                     c   a   s   h   ,   f           o r t       h e g     e n e          r a    l   p       u r p o        s e     s      o f       h i s
                     t   r   u   s   t ,             t h e       l a w     p e r          m i    t s         h i m ,          w     i t    h i   n
                     c   e   r   t   a i n             l i m     i t s ,     t o            e    x e r       c i s e          a       r    e a   s o n a b l e
                     d   i   s   c   r e t           i o n       a s t     o t            h e      t i       m e w          h e     n      h e     s h a l l
                     m   a   k   e     a             t r a n     s f e r     o f            a    s s e       t s ,          a n     d      t h   e
                     m   a   n   n   e r             i n w       h i c h     h i          s      r i g       h t o          f       d i    s p   o s i t i o n
                     s   h   a   l   l b             e e x       e r c i   s e d          .      . .           .

                     .       .       .

                     §       3 4 l .                 W h   e t   h e r A s s e t s s                         h o     u     l d       b    e s o       l     d     a t
                     P   u   b l i c                 o r     P   r i v a t e S a l e .                        - -   T     h e       g    e n e r     a     l
                     r   u   l e i               s     t   h a   t t h e r e p r e s                         e n    t     a t i     v    e ' s       s     a l    e
                     o   f     h i s                 d e   c e   d e n t ' s p e r s o                       n a    l        p r    o    p e r t     y        m   a y
                     b   e     e i t             h   e r     a   t p r i v a t e o r                           p    u     b l i     c      s a l     e     ,
                     p   r   o v i d             e   d     t h   e s a l e b e r e                           a s    o     n a b     l    y p r       u     d e    n t
                     a   n   d h o               n   e s   t .     . . .

                     .       .       .

                     §     5 0 6         .             W h   e t h e r         D    i s     t    r     i b    u t i o        n m          a y b       e        o f
                     S   p e c i         f       i c     C   h a t t e l        s      n     o    t      r    e d u c        e d           t o C       a     s h . - -
                     I   n   o r         d       e r     t   o d i s t         r    i b     u    t    e      s t r i        c t l        y u n       d     e r a
                     d   e c r e         e         o   f     d i s t r i       b    u t     i    o    n ,       t h e          r e       d u c t     i     o n o f
                     t   h e s           u       r p   l u   s t o c           a    s h          w    o u    l d s          e e m            t o     b     e
                     n   e c e s         s       a r   y .       B u t         s    u c     h         a      c o u r        s e          m u s t
                     s   o m e t         i       m e   s     b e h i g         h    l y       d       i s    a d v a        n t a        g e o u     s     , i n
                     t   h e s e                 t i   m e   s , e s p         e    c i     a l       l y       w h e       r e          t h e       e     s t a t e
                     i   s   a           l       a r   g e     o n e ;         a    n d       i       t      i s p          r e f        e r a b     l     e
                     w   h e r e         v       e r     t   h e d i s         t    r i     b u       t e    e s c          a n          b e b       r     o u g h t
                     i   n t o           a       c c   o r   d , t o           m    a k     e         a      d i v i        s i o        n
                     s   p e c i         f       i c   a l   l y o r           i    n       k i       n d    , s a          v e          s o f       a r a s
                     a     s a l         e         m   a y     h a v e         b    e e     n         n e    c e s s        a r y            f o r     t h e
                     s   e c u r         i       t y     a   n d b e n         e    f i     t         o f       t h e          e s       t a t e       i n
                     c   o u r s         e         o   f     a d m i n i       s    t r     a t       i o    n .



J a m e s   S c h o u l e r ,                A         T r e a t i s e              o n          t h e            L a w       o f          E x e c u t o r s             a n d

A d m i n i s t r a t o r s              § §           3 3 9 ,      3 4 l ,           5 0 6             ( 2 d            e d .           1 8 8 9 )           ( e m p h a s i s




                                                                                            - 6 -
a d d e d ) .         A n o t h e r             r e s p e c t e d           a u t h o r            h a s        c o m m e n t e d :



                        H   i   s t   o   r i c a l       l y i t       w a     s     t h e         f u n   c     t   i o n       o f      a n
                        e   x   e c   u   t o r t         o l i q     u i d     a t   e a         n d d     i     s   t r i b     u t    e t h         e
                        a   s   s e   t   s o f           t h e e     s t a     t e     n o       t s p     e     c   i f i c     a l    l y
                        d   i   s p   o   s e d o         f b y       t h e       w   i l l       , a n     d     ,     e x c     e p    t
                        w   h   e r   e     a s t         a t u t e     p e     r m   i t s         h i m         t   o d o         s    o , i         t
                        w   o   u l   d     s e e m         d o u b   t f u     l     t h a       t a n           e   x e c u     t o    r m a         y
                        c   o   m p   e   l a g           e n e r a   l o       r     r e s       i d u a   r     y     l e g     a t    e e t         o
                        t   a   k e       d i s t r       i b u t i   o n       i n     k i       n d u     n     l   e s s       t h    e
                        w   i   l l       c o n t a       i n s a     n e       x p   r e s       s p r     o     v   i s i o     n
                        p   e   r m   i   t t i n g         s u c h     d i     s t   r i b       u t i o   n     .       I n       s    o m e
                        s   t   a t   e   s , h o         w e v e r   , t       h e     h i       s t o r   i     c   a l r       u l    e h a s
                        b   e   e n       r e v e r       s e d b     y s       t a   t u t       e , i     n         t h a t       a    n
                        e   x   e c   u   t o r i         s w i t     h o u     t     p o w       e r t     o         l i q u     i d    a t e
                        a   s   s e   t   s o t h         e r w i s   e t       h a   n a         s n e     c e       s s a r     y      t o
                        m   e   e t       c a s h         r e q u i   r e m     e n   t s .           E x   c e       p t f       o r
                        a   s   s e   t   s t h a         t , u n     d e r       t   h e         w i l l     o       r u n       d e    r
                        s   u   c h       a s t a         t u t e ,     o r       b   y c         o n s e   n t         o f       t h    e
                        b   e   n e   f   i c i a r       i e s ,     a r e       t   o b         e d i     s t       r i b u     t e    d i n
                        k   i   n d   ,     t h e         p r i n c   i p l     e s     m e       n t i o   n e       d i n         t    h e
                        l   a   s t       p r e c e       d i n g     s e c     t i   o n         r e q u   i r       e t h       e
                        e   x   e c   u   t o r t         o l i q     u i d     a t   e p         r o m p   t l       y , l       e s    t h e
                        b   e     s   u   r c h a r       g e d f     o r       a     d e c       l i n e     i       n v a       l u    e s
                        b   e   f o   r   e l i q         u i d a t   i o n       i   s a         c t u a   l l       y m a       d e    .



E u s t a c e     W .       T o m l i n s o n ,               A d m i n i s t r a t i o n                   o f        D e c e d e n t s '                 E s t a t e s     §

7 . 6 - 2     ( 1 9 7 2 )           ( e m p h a s i s             a d d e d ) .



                        T h e         c o u r t           h a s     n o t       b e e n           r e f e r r e d              t o       a      T e n n e s s e e

c a s e     w h i c h       a d d r e s s e s              t h e      i s s u e         d i r e c t l y .                   H o w e v e r ,                s e v e r a l

T e n n e s s e e       c a s e s           a c k n o w l e d g e             t h e         d u t y         o f        t h e          p e r s o n a l

r e p r e s e n t a t i v e               t o     l i q u i d a t e           e s t a t e            p e r s o n a l t y .                       I n       U n i o n

P l a n t e r s       N a t ' l           B a n k     &       T r u s t       C o .         v .      B e e l e r ,               1 7 2       T e n n .         3 1 7 ,     1 1 2

S . W . 2 d     1 1     ( 1 9 3 8 ) ,             t h i s         C o u r t ,         i n     r e s p o n s e               t o         t h e      n o n - r e s i d e n t

b e n e f i c i a r i e s '               c o n t e n t i o n           t h a t         t h e        i n c o m e            f r o m          s t o c k         h e l d     b y




                                                                                  - 7 -
t h e     a d m i n i s t r a t o r                   w a s           n o t           s u b j e c t               t o     t h e           T e n n e s s e e                 i n c o m e

t a x ,     o b s e r v e d             a s       f o l l o w s :



                          [   T   h e d       i   s
                                                  t       r   i   b u       t   e e   s   ]     a r e         o n l y       e     n   t     i t   l e     d       t   o
                          t   h   e r e       s   i
                                                  d       u   e     o       f     t   h   e     g e n e       r a l       e s     t   a     t e     a     f   t   e   r
                          t   h   e p e       r   s
                                                  o       n   a   l         r   e p   r   e   s e n t a       t i v e       h     a   s       r   e d     u   c   e   d
                          i   t     t o       m   o
                                                  n       e   y     a       n   d     h   a   s p a i         d   t h     e       d   e     c e   d e     n   t   '   s
                          d   e   b t s .         H       a   v   i n       g     o   n   l   y a n           i n c h     o a     t   e       r   i g     h   t       i n
                          t   h   e s u       r p l       u   s     a       s   s e   t   s     o f t         h e e       s t     a   t     e ,     t     h   e
                          h   e   i r s ,       w h       e   t   h e       r     r   e   s   i d e n t         o r       n o     n   r     e s   i d     e   n   t ,
                          a   r   e n o       t s         u   b   j e       c   t     t   o     t h e         t a x       u p     o   n       t   h e
                          i   n   c o m e       f r       o   m     s       e   c u   r   i   t i e s         b e l o     n g     i   n     g     t o         t h e
                          p   e   r s o n     a l         r   e   p r       e   s e   n   t   a t i v e         . .         .         .



I d .     a t   1 2     ( c i t a t i o n s                       o m i t t e d ) .



                          I n         B o u l t o n               v .           C o c h r a n ,               4 1       T e n n .               A p p .           4 3 ,     2 9 2

S . W . 2 d     5 1 1 ,           5 1 9       ( 1 9 5 4 )                 t h e           c o u r t           s t a t e d :



                                            T h e         t e     s   t     a t   r i x         d i d         n   o t     h a v       e t         o
                          a   u   t h     o r i z     e     t     h   e       e   x e c u       t o r         t   o r     e d u       c e         t   o
                          m   o   n e     y h e       r     r     e   s     i d   u a r y         e s     t   a   t e .       N       o r m       a   l l y           h e
                          w   o   u l     d h a       v   e       b   e     e n     r e q       u i r     e   d     t o     d o         s o       .
                          A   s   s u     m i n g         t h     a   t       s   h e k         n e w         w   h a t     h e       r e         x   e c u t o r
                          w   o   u l     d n o       r   m a     l   l     y     a n d         l e g     a   l   l y     d o         i t         a   p p e a r s
                          t   o     u     s , a       n   d       w   e       s   o h o         l d ,         t   h a t     t h       e a         b   o v e
                          r   e   s i     d u a r     y     c     l   a     u s   e w a         s c       o   r   r e c   t l y
                          i   n   t e     r p r e     t   e d         b     y     t h e         C h a     n   c   e l l   o r .             .     .       .



                          I n         B r a d s h a w                 v .         C r u i s e ,               5 1       T e n n .               2 6 0         ( 1 8 7 1 ) ,         i n       a n

a c t i o n     c h a l l e n g i n g                     t h e           t e r m s             o f     t h e           s a l e           o f         t h e           d e c e d e n t ' s

p e r s o n a l       e s t a t e ,               t h i s             C o u r t               s t a t e d           t h a t           i t         w a s           t h e

a d m i n i s t r a t o r ' s                 " d u t y               t o         s e l l         t h e           p r o p e r t y ,                   a n d           s o   t o     s e l l         a s

t o     s e c u r e     t h e           b e s t           p r i c e               f o r         t h e         b e n e f i t               o f         t h e           c r e d i t o r s         a n d




                                                                                                - 8 -
d i s t r i b u t e e s .                         I n           t h i s           m a t t e r             h e         m u s t         n e c e s s a r i l y                      e x e r c i s e          a

d i s c r e t i o n ,               b u t             i n         d o i n g              s o ,         h e          m u s t       r i s k               t h e       c o n s e q u e n c e s               o f

a n     u n w i s e     o r             r a s h                 e x e r c i s e                 o f       t h a t           d i s c r e t i o n . "                           I d .      a t     2 6 3 .

T h e     d i s c r e t i o n                     d i s c u s s e d                      o b v i o u s l y                  r e l a t e s                 t o       t h e        m a n n e r       o f

s a l e ,       t i m e ,           p l a c e ,                   a n d           t e r m s .



                            T h e               s t a t u t e ,                   t h r o u g h o u t                    i t s        e v o l u t i o n ,                       h a s

a d d r e s s e d       h o w                   t h e           s a l e           i s      t o         b e          m a d e       a n d             a s s u m e s             t h e

n e c e s s i t y       o f             a         s a l e .                 T h e          f o l l o w i n g                   p r o v i s i o n s                      o f      C h a p t e r        7

o f     t h e     A c t s           o f           1 7 9 7             s u p p o r t                  t h i s          c o n c l u s i o n .



                            4   .               B e         i   t     e n     a c t e        d ,        T h a       t s       o m     u   c h         o f         t h e
                            l   a   w       s     w     h   i   c h     a     r e i         n f         o r c       e a       n d     u   s e         i n         t h i s
                            s   t   a       t   e       a   s     p   u t     s i t            i n        t h       e p       o w e   r     o       f t h         e
                            s   h   e       r   i f     f   s     t   o       s e l l          e s      t a t       e s ,       e i   t   h e       r
                            i   n   t       e   s t     a   t   e     o r       o t h       e r w       i s e       , i       s h     e   r e       b y
                            r   e   p       e   a l     e   d     a   n d       m a d       e v         o i d         t o       a l   l     i       n t e n       t s
                            a   n   d           p u     r   p   o s   e s     .

                            5   .       B e                 i   t e n         a    c t    e d    ,      T h     a t     e     x e c u t         o   r
                                                                                                                                                    s           o r
                            a   d   m i n i s               t   r a t o       r   s ,       a    r    e h       e r   e b     y a u t           h   o
                                                                                                                                                    r i         z e d
                            a   n   d e m p                 o   w e r e       d      t   o       e    m p l     o y     a     n y p e           r   s
                                                                                                                                                    o n           o n
                            r   e   a s o n a               b   l e t         e   r m    s       t    o m       a k   e       s a l e           o   f s         u c h
                            e   s   t a t e s               ,     a g r       e   e a    b l     e      t o       l   a w     , f o r               t
                                                                                                                                                    h e           u s e
                            o   f     t h e                 l   e g a t       e   e s    ,       a    n y       l a   w ,       u s a g         e o r
                            c   u   s t o m                 t   o t h         e      c   o n     t    r a r     y     n o     t w i t h         s t a n         d i n g .



1     E d w a r d     S c o t t ,                     L a w s           o f         t h e            S t a t e          o f       T e n n e s s e e                     5 9 6       ( 1 8 2 1 ) .

T h a t     s t a t u t e               r e v o k e d                   t h e            p o w e r            o f       s h e r i f f s                   t o       m a k e         t h e      s a l e s ,

b e s t o w e d       t h a t                   p o w e r             o n         e x e c u t o r s                   a n d       a d m i n i s t r a t o r s ,                          a n d

a l l o w e d       t h e m             t o           e m p l o y                 p r i v a t e               p e r s o n s               t o           c o n d u c t            t h e      s a l e s .

T h e s e       s e c t i o n s                   w e r e             i n c l u d e d                  a s          s e c t i o n s                 2 2 4 1         t h r o u g h           2 2 4 5       i n




                                                                                                       - 9 -
t h e     T e n n e s s e e                   C o d e         o f           1 8 5 8 ,             T i t l e           3 ,       C h a p t e r             2 ,         A r t i c l e         V I I I

u n d e r     t h e     c a p t i o n ,                       " I n v e n t o r y                      a n d          A c c o u n t             o f       S a l e s . "



                            T h e             a p p e l l e e s                   r e l y            u p o n           o n e        o f     s e v e r a l               c h a n g e s

m a d e     i n     t h e           1 9 3 2             C o d e             o f     T e n n e s s e e .                         S e c t i o n             2 2 4 3         o f       t h e     1 8 5 8

c o d e     b e c a m e             S e c t i o n                 8 1 9 1           o f           t h e        1 9 3 2          c o d e         a n d       w a s         r e - t i t l e d

" S a l e     o f     D e c e d e n t ' s                         E f f e c t s ,                    T i m e          a n d         P l a c e . "                 T h a t       s e c t i o n

p r o v i d e d :



                            T   h   e         e x   e   c u   t     o   r     o r         a   d m    i n i       s t r a      t o r       m a     y m     a k e
                            s   a   l     e     o   f     t   h     e       g o o       d s     a    n d         c h a t      t e l s       o     f t     h e
                            d   e   c     e   a s   e   d     t     o       t h e         h   i g    h e s       t b i        d d e r     ,       o n     t e n
                            d   a   y     s     w   r   i t   t     e   n     n o       t i   c e      o f         t h e        t i m     e       a n d
                            p   l   a     c   e     o   f     s     a   l   e ,         w h   i c    h p         l a c e        s h a     l l       b e         t h e
                            u   s   u     a   l     r   e s   i     d   e   n c e         o   f      t h e         d e c      e a s e     d ,       o r
                            o   t   h     e   r     p   l a   c     e       d e e       m e   d      m o r       e c o        n v e n     i e     n t     b y
                            t   h   e         e x   e   c u   t     o   r     o r         a   d m    i n i       s t r a      t o r .



I n     t h i s     e n a c t m e n t ,                       " m a y             m a k e            s a l e "           w a s        s u b s t i t u t e d                   f o r     " s h a l l

m a k e     s a l e . "                 I n         1 9 7 7 ,               t h i s           s e c t i o n              b e c a m e            S e c t i o n             3 0 - 5 0 3         o f

t h e     T e n n e s s e e                   C o d e         A n n o t a t e d .                          T h e         c u r r e n t             v e r s i o n              o f     t h e

s t a t u t e ,       T e n n .                 C o d e           A n n .           §         3 0 - 2 - 3 0 3 ,                 w a s       e n a c t e d               a s

C h a p t e r       1 4 0           o f         t h e         P u b l i c                 A c t s          o f        1 9 8 5 ,           a n d       r e a d s           a s       f o l l o w s :



                                                U   n   l   e s     s     o t h         e r   w i    s e         d   i r e    c t   e d     b y t h             e
                            w   i   l l         a   n   d     u     n   l e s s           t   h e      s   p     e   c i f    i c     p   e r s o n a           l
                            p   r   o p e       r   t   y     i     s     t h e           s   u b    j e   c     t     o f      a     b   e q u e s t           ,
                            t   h   e p         e   r   s   o n     a   l r e           p r   e s    e n   t     a   t i v    e     o f     a t e s             t a t e
                            o   r     i n       t   e   s   t a     t   e e s           t a   t e      m   a     y   , i      n     t h   e p e r s             o n a l
                            r   e   p r e       s   e   n   t a     t   i v e '         s     d i    s c   r     e   t i o    n ,     s   e l l t h             e
                            p   e   r s o       n   a   l     p     r   o p e r         t y     o    f     t     h   e d      e c   e d   e n t a t
                            p   u   b l i       c       o   r       p   r i v a         t e     s    a l   e     ,     f o    r     c a   s h o r               o n
                            t   e   r m s       ,       i   n       s   u c h           m a   n n    e r         a   n d      f o   r     s u c h




                                                                                                    - 1 0 -
                            p   r   i   c e     s           a s t         h e       p e r   s   o    n a   l         r e   p   r   e s     e n t     a   t     i   v e
                            m   a   y     d     e       e   m a d         v i s     a b l   e   ;      b   u   t       t   h   e     p     e r s     o   n     a   l
                            r   e   p   r e     s       e   n t a t       i v e       s h   a   l    l     n   o     t     m   a   k e       a       p   r     i   v a t e
                            s   a   l   e       t       o     t h e         p e     r s o   n   a    l     r   e     p r   e   s   e n     t a t     i   v     e   , t o
                            b   u   s   i n     e       s   s a s         s o c     i a t   e   s    ,     t   o       m   e   m   b e     r s       o   f         t h e
                            p   e   r   s o     n       a   l r e         p r e     s e n   t   a    t i   v   e     ' s       i   m m     e d i     a   t     e
                            f   a   m   i l     y           o r t         o t       h e i   r        a g   e   n     t s       w   i t     h o u     t         c o       u r t
                            a   p   p   r o     v a         l o r           t h     e w     r   i    t t   e   n       c   o   n   s e     n t       o   f       a       l l
                            r   e   s   i d     u a         r y d         i s t     r i b   u   t    e e   s         o f       t   h e       e s     t   a     t e       .
                            T   h   e     p     e r         s o n a       l r       e p r   e   s    e n   t   a     t i   v   e     m     a y       e   m     p l       o y
                            p   e   r   s o     n s           o r         f i r     m s     t   o      c   o   n     d u   c   t     t     h e       s   a     l e         a n d
                            s   h   a   l l       r         e c e i       v e       c r e   d   i    t     f   o     r     a   l   l       r e a     s   o     n a       b l e
                            e   x   p   e n     s e         s o f           t h     e s     a   l    e     i   n       t   h   e     f     i n a     l
                            a   c   c   o u     n t         i n g .



T e n n .       C o d e         A n n .             §         3 0 - 2 - 3 0 3               ( S u p p .                1 9 9 5 ) .




                            T h e         l a n g u a g e                     a n d         s t r u c t u r e                      o f       t h i s               p r o v i s i o n

c o m p e l       t h e         c o n c l u s i o n                        t h a t          t h e          d i s c r e t i o n                     g r a n t e d                   t o     t h e

p e r s o n a l         r e p r e s e n t a t i v e                               r e l a t e s                t o         t h e         p r o c e d u r e                     f o r       s e l l i n g

t h e     d e c e d e n t ' s                 p e r s o n a l                     p r o p e r t y ,                    n o t         w h e t h e r                   t o       s e l l .           T h e

p e r s o n a l         r e p r e s e n t a t i v e                               m a y         s e l l            a t         p u b l i c               o r         p r i v a t e           s a l e ,

t h e     p e r s o n a l               r e p r e s e n t a t i v e                             m a y          d e m a n d               c a s h             o r          a l l o w        t e r m s       o f

p a y m e n t ,         t h e           p e r s o n a l                    r e p r e s e n t a t i v e                             m a y       d e c i d e                  t h e        m a n n e r       o f

s a l e       a n d     d e t e r m i n e                         t h e       p r i c e s .                    T h e r e             i s       n o           l a n g u a g e               i n     t h i s

s e c t i o n         s u g g e s t i n g                         t h a t         t h e         d i s c r e t i o n                      g i v e n                 t o      t h e        p e r s o n a l

r e p r e s e n t a t i v e                   r e l a t e s                   t o       h i s          a u t h o r i t y                    t o          d i s t r i b u t e                 i n     k i n d

o r     i n     c a s h .               N o r               i s     t h e r e           l a n g u a g e                    t h a t          w o u l d                g u i d e           t h e

p e r s o n a l         r e p r e s e n t a t i v e                               i n       e x e r c i s i n g                      s u c h             d i s c r e t i o n .



                            T r e a t i s e s                       o n       t h e         a d m i n i s t r a t i o n                              o f           e s t a t e s           i n




                                                                                                    - 1 1 -
T e n n e s s e e         s u p p o r t                     t h e       v i e w        t h a t ,          u n l e s s           r e l i e v e d           b y     t h e

p r o v i s i o n s           o f         a       w i l l             o r     t h e       c o n s e n t           o f       s u i       j u r i s

b e n e f i c i a r i e s ,                   t h e             p e r s o n a l           r e p r e s e n t a t i v e                   o f       a n     e s t a t e       i s

o b l i g a t e d         t o           c o n v e r t                 p e r s o n a l t y               i n t o     c a s h         d u r i n g           t h e

a d m i n i s t r a t i o n                   o f           t h e       e s t a t e .              P r i t c h a r d ,              r e c o g n i z e d             f o r     m a n y

y e a r s     a s     a       r e l i a b l e                       a u t h o r i t y ,            e x p l a i n s              t h e         c u r r e n t       l a w     a s

f o l l o w s :



                          .         .     .     t       h   e       l a w     d   o   e s      n o t      c o n t       e m p   l a t     e     t h e
                          d     i   v   i s   i o       n       o   f p e     r   s   o n a    l p r      o p e r       t y     i n       s p   e c i e ,
                          b     u   t     p   r o       v   i   d   e s f     o   r     r e    d u c i    n g i         t t     o c       a s   h , s o
                          t     h   a   t     e q       u   a   l     d i s   t   r   i b u    t i o n      m a y         b e     m a     d e     o f
                          t     h   e     s   u r       p   l   u   s f u     n   d   s .        H o w    e v e r       , i     f a       l l
                          p     e   r   s o   n s           i   n   t e r e   s   t   e d      a r e      s u i         j u r   i s       a n   d
                          a     g   r   e e     t       o       a     d i v   i   s   i o n      i n      k i n d         o f     p r     o p   e r t y
                          l     e   f   t     a f       t   e   r     p a y   m   e   n t      o f d      e b t s       , o     r n       o t
                          n     e   e   d e   d         f   o   r     t h a   t       p u r    p o s e    , s u         c h     a c       o u   r s e
                          i     s       n o   t         o   b   j   e c t i   o   n   a b l    e , i      f e q         u a l   i t y       c   a n b e
                          a     t   t   a i   n e       d       a   n d t     h   e     a d    m i n i    s t r a       t o r     s t     a n   d s
                          i     m   p   a r   t i       a l     .       B u   t       t h e      l e g    a l m         e t h   o d       o f
                          d     i   s   c h   a r       g i     n   g d i     s t     r i b    u t i v    e s h         a r e   s i       s     b y
                          p     a   y   i n   g         d i     s   t r i b   u t     e e s      t h e      a m o       u n t   s t       o     w h i c h
                          t     h   e   y     s e       v e     r   a l l y     a     r e      e n t i    t l e d         i n     l a     w f   u l
                          c     u   r   r e   n c       y ,         a n d     t a     k i n    g t h      e i r         r e c   e i p     t s
                          t     h   e   r e   f o       r .           T h i   s       m o d    e i s        t o         b e     i n s     i s   t e d
                          u     p   o   n     i n         e v       e r y     c a     s e ,      a n d      u n l       e s s     a l     l
                          d     i   s   t r   i b       u t e       e s o     t h     e r w    i s e      a g r e       e t     o a
                          d     i   v   i s   i o       n i         n k i     n d     , a        d e p    a r t u       r e     f r o     m     i t
                          c     a   n     o   n l       y b         e j u     s t     i f i    e d w      h e r e         i t     i s
                          m     a   n   i f   e s       t t         h a t     i t     s a      d o p t    i o n         w i l   l w       o   r k
                          e     x   t   r a   o r       d i n       a r y     h a     r d s    h i p s      a n d         e q   u a l     l   y
                          c     l   e   a r     t       h a t         s p e   c i     f i c      d i v    i s i o       n o     f t       h   e
                          c     h   a   t t   e l       s w         i l l     n o     t p      r o d u    c e i         n e q   u a l     i   t i e s ,
                          c     o   m   p l   i c       a t i       o n s     a n     d f      u t u r    e l i         t i g   a t i     o   n .



J a c k     W .     R o b i n s o n                 &           J e f f       M o b l e y ,             P r i t c h a r d           o n         t h e     L a w     o f     W i l l s




                                                                                              - 1 2 -
                                                                                                                                                              2
a n d       A d m i n i s t r a t i o n              o f      E s t a t e s           §       8 2 9          ( 5 t h       e d .        1 9 9 4 ) .

A n o t h e r         a u t h o r i t y           o n      T e n n e s s e e               p r o b a t e             l a w          h a s         w r i t t e n :



                            A       p e r s o n     a l r     e p r     e s   e n t       a t i    v e       b
                                                                                                             e c o       m e   s b          y     l a w
                            v   e   s t e d w       i t h     t h e       w   h o l       e p      e r   s   o
                                                                                                             n a l         e   s t a        t e     o f
                            h   i   s d e c e       d e n t     t o       s   u c h         e x    t e   n   t a s         t   h a t          h   e
                            m   a   y s e l l         t h e     s a     m e     a n       d t      r a   n   s
                                                                                                             f e r         a     g o        o d
                            t   i   t l e t o         p u r   c h a     s e   r .           U n    l e   s   s p r       o h   i b i        t e   d
                            o   r     d i r e c     t e d     b y       t h   e p         r o v    i s   i   o
                                                                                                             n o         f     a w          i l   l     a
                            p   e   r s o n a l       r e p   r e s     e n   t a t       i v e      i   s   u n d       e r
                            o   b   l i g a t i     o n t     o c       o n   v e r       t t      h e     p e r s       o n   a l
                            e   s   t a t e ,       t h a t     i s       c   h a t       t e l    s     a n d t         h e     l i k e ,
                            i   n   t o m o n       e y b     y a         s   a l e         e i    t h   e r p u         b l   i c l y o r
                            p   r   i v a t e l     y .



J o s e p h         H i g g i n s ,         A d m i n i s t r a t i o n                    o f         E s t a t e s           i n      T e n n e s s e e                   §       9 3 2

( 1 9 4 3 )         ( e m p h a s i s         a d d e d ) .



                            T h i s       s u b s t a n t i a l               a u t h o r i t y                  p r e v a i l s              o v e r             t h e

a p p e l l e e s '             r e l i a n c e         o n     t h e         s u b s t i t u t i o n                    o f        " m a y "           f o r           " s h a l l "

i n       t h e     a n t e c e d e n t           s t a t u t e .



                            T h e       d e c i s i o n           t h a t       t h e            d i s c r e t i o n                 g r a n t e d                t o     t h e

p e r s o n a l           r e p r e s e n t a t i v e              u n d e r          t h e            s t a t u t e           r e l a t e s                t o         t h e

m a n n e r         i n     w h i c h       t h e       s a l e       m a y       b e         m a d e            a n d     n o t        t o           w h e t h e r             a




                2
                 S e e     a l s o      R o b e r t         P r i t c h a r d ,                P r i t c h a r d                §      7 6 0            ( 1 8 9 4 ) ;
R   o   b e r   t P r     i t c h a    r d , P r i         t c h a r d § 7 6                  0 ( 2 d e d .                    1 9    2 8 ) ;            2 H a r r y
P   h   i l l   i p s ,     P r i t    c h a r d §           7 6 0 ( 3 d e d                  . 1 9 5 5 ) ; 2                    H    a r r y            P h i l l i p s &
J   a   c k     W . R     o b i n s    o n , P r i         t c h a r d § 8 0                  9 ( 4 t h e d .                    l    9 8 3 )         ;      P r i t c h a r d
i   s     " a   n a u     t h o r i    t y r e c o         g n i z e d b y b                  o t h t h e b e                  n c    h a n           d t h e b a r o f
t   h   i s     s t a t   e , " a      n d h a s           b e e n c i t e d                  i n n u m e r a b l              e      t i m e         s b y
T   e   n n e   s s e e     c o u r    t s .     A m       e r i c a n N a t '                l . B a n k &                    T r    u s t           C o . v .
M   a   n d e   r , 3     6 T e n      n . A p p .           2 2 0 , 2 5 3 S                  . W . 2 d 9 9 4 ,                  9    9 9 (           l 9 5 2 ) .




                                                                                 - 1 3 -
s a l e     w i l l     b e     m a d e ,            r e n d e r s      u n n e c e s s a r y                   a n         e x a m i n a t i o n        o f      t h e

b a s i s     o n     w h i c h        t h e         p e r s o n a l       r e p r e s e n t a t i v e                        d e c i d e d       t o    m a k e

d i s t r i b u t i o n         o f      t h e         R o l i c h      s t o c k             i n       k i n d ,           e v e n     t h o u g h ,

a c c o r d i n g       t o     t h e         t r i a l      c o u r t ,          t h a t            d e c i s i o n            w o u l d      h a v e

r e n d e r e d       t h e     a p p e l l a n t ' s              s t o c k           i n      t h e        c o r p o r a t i o n             w o r t h l e s s .



                                                                     C o n c l u s i o n



                        T h e         t r i a l        c o u r t       a n d          t h e         C o u r t         o f     A p p e a l s       e r r e d        i n

d e c i d i n g       t h a t     t h e          p e r s o n a l        r e p r e s e n t a t i v e                         c o u l d ,     i n     h i s

d i s c r e t i o n ,         d i s t r i b u t e            t h e      s t o c k             i n       k i n d .             T h e     p e r s o n a l

r e p r e s e n t a t i v e            i s       r e q u i r e d        t o       s e l l            t h e      s t o c k ,           p u r s u a n t       t o      t h e

p r o v i s i o n s       o f     T e n n .            C o d e     A n n .        §       3 0 - 2 - 3 0 3 ,                 a n d     d i s t r i b u t e         t h e

p r o c e e d s       a m o n g        t h e         b e n e f i c i a r i e s                e q u a l l y .



                        C o s t s            a r e     t a x e d       a g a i n s t                t h e    a p p e l l e e s ,              C h r i s t y        N .

A u s t i n     a n d     R o b e r t            C .     A u s t i n ,          J r .



                                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                  R e i d , J .


C o n c u r :

A n d e r s o n , C . J . , D r o w o t a ,                        B i r c h ,
      a n d W h i t e , J J .




                                                                               - 1 4 -